Citation Nr: 9921685	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether the Department of Veterans Affairs Regional Office in 
Wichita, Kansas has jurisdiction to adjudicate the issue of 
whether the rating decision of March 21, 1949, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from October 1946 
to May 1948.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from the Department of Veterans Affairs 
(hereinafter VA) regional office in Wichita, Kansas 
(hereinafter RO).  

By a decision dated in November 1996, the Board denied the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability, and referred 
the issue of whether the rating decision of March 21, 1949, 
was clearly and unmistakably erroneous to the RO for issuance 
of a statement of the case.  However, on appeal to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), a joint motion to remand was 
granted, and the Board's decision as to the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability was vacated and that issue, 
as well as the issue of whether the rating decision of March 
21, 1949, was clearly and unmistakably erroneous, were 
remanded to the Board for further action.  See [citation redacted].

In accordance with the Court's Order, the case was remanded 
to the RO in April 1998.  Based on additional development, 
the issue of a total rating for compensation purposes based 
upon individual unemployability was granted by a rating 
action dated in September 1998.  Accordingly, that issue is 
not now on appeal.

In a statement dated in April 1998, the veteran's 
representative raised the issue of entitlement to an 
increased rating for the veteran's service-connected 
psychoneurotic conversion reaction.  This issue has not been 
addressed and is therefore referred to the RO for appropriate 
disposition.



FINDINGS OF FACT

The Board decision dated in June 1991 did not subsume the 
rating action dated March 21, 1941.


CONCLUSION OF LAW

The RO has jurisdiction to adjudicate the issue of whether 
the rating decision of March 21, 1949, was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1948, the RO granted service connection for 
injuries sustained in service and assigned a 100 percent 
convalescent rating.  In a March 1949 rating decision, the RO 
evaluated the service connected disabilities as follows:  
residuals of injury to Muscle Group XI, left leg, due to 
compound fracture of the tibia and fibula, with one inch 
shortening, evaluated as 30 percent disabling; injury to 
Muscle Group XV, left thigh due to compound fracture to the 
left femur, evaluated as 30 percent disabling.  The RO also 
concluded that a conversion reaction and scoliosis and strain 
of the lumbosacral spine were included in these ratings.  The 
veteran was notified of this decision and did not appeal this 
determination.  

A July 1959 rating action included the assignment of a 
separation 50 percent rating action for the conversion 
reaction.  The veteran filed a claim for entitlement to an 
increased rating for his service-connected disorders and a 
total rating for compensation purposes based upon individual 
unemployability in January 1988.  These issues were denied by 
the RO in July 1988.  The veteran perfected an appeal 
regarding these issues.  

In June 1991, the Board denied the following claims:  an 
increased combined rating for the residuals of the injury to 
the left lower extremity, Muscle Groups XI and XV, with a 
left total knee replacement, evaluated as 70 percent 
disabling in combination; an increased rating for the 
conversion reaction, evaluated as 30 percent disabling; and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

In April 1996, the veteran' representative filed a claim of 
clear and unmistakable error in the March 21, 1949 rating 
decision.  By correspondence dated in May 1996, the RO denied 
the veteran's claim for lack of jurisdiction, stating that 
the rating decision in March 1949 was subsumed by a Board 
decision dated in June 1991.  The representative filed a 
notice of disagreement to this action in May 1996.  In its 
decision dated in November 1996, the Board referred the issue 
of whether the rating decision of March 21, 1949, was clearly 
and unmistakably erroneous to the RO for issuance of a 
statement of the case.  On appeal to the Court, a joint 
motion to remand was granted, which required the Board 
remand, rather than refer, this issue to the RO for issuance 
of a statement of the case.  

In accordance thereto, the Board remanded this issue in April 
1998, requesting that the RO furnish the veteran and his 
representative a statement of the case regarding the issue of 
whether the rating decision of March 21, 1949, was clearly 
and unmistakably erroneous and inform the veteran of his 
appellate rights with regard to perfecting an appeal.  
However, in October 1997 previous to the Court ordered 
remand, the RO had issued a statement of the case as to this 
issue in response to the Board decision dated in November 
1996.  

A supplemental statement of the case was furnished to the 
veteran in December 1998.  The statement of the case and 
supplemental statement of the case informed the veteran that 
the RO did not have jurisdiction over this issue, as the 
March 21, 1949, rating decision was subsumed by the June 1991 
Board decision.

Analysis

The RO has determined that it does not have jurisdiction to 
review the claim of whether the rating decision of March 21, 
1949, was clearly and unmistakably erroneous because the 
Board decision dated in June 1991 subsumed the March 1949 
rating action.  The RO cited a decision of the United States 
Court of Appeals for the Federal Circuit in support of its 
determination.  See Smith v. Brown, 35 F3d 1516 (Fed. Cir. 
1994) (holding that clear and unmistakable error under 
38 C.F.R. § 3.105(a) applies only to decisions of the agency 
of original jurisdiction and not to prior decisions of the 
Board).  In the wake of Smith, the Court held that no clear 
and unmistakable error under 38 C.F.R. § 3.105(a) exists as a 
matter of law with respect to an agency of original 
jurisdiction decision that is affirmed or upheld by the Board 
because such an agency of original jurisdiction decision is 
"subsumed" by that Board decision.  Duran v. Brown, 
7 Vet.App. 216, 224 (1994); 38 C.F.R. § 20.1104 (1998); see 
also VAOGCPREC 14-95 (May 12, 1995).

However, under the circumstances of this case, the March 1949 
rating decision was not "affirmed or upheld" by the Board 
decision in June 1991, and therefore, this rating action was 
not "subsumed" by the appellate decision.  The veteran 
filed a claim for entitlement to an increased rating for his 
service-connected disorders and a total rating for 
compensation purposes based upon individual unemployability 
in January 1988.  Despite the use by VA and others of the 
nomenclature of the times in referring to this claim as a 
"reopened" claim, this claim was a new claim not subject to 
the reopening requirements of 38 U.S.C.A. § 5108.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Abernathy 
v. Principi, 3 Vet.App. 461, 464 (1992).  The July 1988 
rating decision was the first decision entered by the RO in 
response to the January 1988 claim for increased benefits and 
it was this decision that the veteran appealed to the Board.  
Accordingly, the June 1991 Board decision "subsumed" the 
July 1988 rating action.  

The clear and unmistakable error review authority in 38 
C.F.R. § 3.105(a) relates only to the review of final, 
unappealed agency of original jurisdiction decisions and not 
to those of the Board.  See Smith, 35 F.3d at 1527.  Thus, 
the unappealed rating action dated March 21, 1949, has not 
been "affirmed or upheld" by the Board, and as such, has 
not been subsumed by the June 1991 Board decision.  
Therefore, the RO has jurisdiction to adjudicate the issue of 
whether the rating decision of March 21, 1949, was clearly 
and unmistakably erroneous. 


ORDER

The appeal is granted to the extent that the RO has 
jurisdiction to adjudicate the issue of whether the rating 
decision of March 21, 1949, was clearly and unmistakably 
erroneous.


REMAND

In accordance with the above decision, this case is remanded 
to the RO for the following actions:

1.  The RO should adjudicate on the 
merits the issue of whether there was 
clear and unmistakable error in the March 
21, 1949, rating decision. 

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case, to include the 
laws and regulations regarding clear and 
unmistakable error, and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

